Citation Nr: 0216708	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-02 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for entitlement to Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Rev. Warren H. Allen


WITNESS AT HEARING ON APPEAL

Appellant's son



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2000 determination by the Manila, Philippines, VA 
Regional Office (RO), which found that the appellant's spouse 
had no recognized military service with the Armed Forces of 
the United States.

The appellant had a personal hearing scheduled before 
personnel at the RO in July 2001.  However, the record 
reflects that she was too ill to attend this hearing, so 
testimony was provided on her behalf by her son and through 
her accredited representative.  A transcript of this hearing 
is of record.


FINDINGS OF FACT

The Department of the Army has certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria for eligibility to VA benefits have not been 
met.  38 U.S.C.A. §§ 101(2), 107, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 
(2000); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

The appellant's spouse died in 1973, and she has asserted 
that he had recognized military service during World War II 
in the USAFFE.  She has submitted various documents in 
support of this claim, including a copy of a June 1945 
Affidavit of Philippine Army Personnel signed by her spouse.  
This Affidavit indicates that her spouse was a reservist 
inducted into the USAFFE beginning in November 1941, and 
indicated that he remained in service until June 1945.  A WD 
AGO Form 24 also indicates that the appellant's spouse was 
inducted into the infantry in November 1941.  In addition, an 
April 1999 Certification from the Armed Forces of the 
Philippines Office of Adjutant General indicates that the 
appellant's spouse was inducted into the USAFFE in November 
1941, that he was processed in June 1945, and retired in 
November 1971.  Also submitted was an October 1955 
certificate from the Office of the President, Republic of the 
Philippines, which reflects that the appellant's spouse was 
awarded the Philippine Defense Medal with Ribbon, Philippine 
Liberation Medal with Ribbon, Philippine Independence Ribbon, 
American Defense Medal with Ribbon, Asiatic-Pacific Theater 
Medal with Ribbon, World War II Victory Medal with Ribbon, 
Phil. Rep. Pres. Unit Citation Badge, and the Distinguished 
Unit Badge "with __ OLC."

The record reflects that the RO requested confirmation from 
the U.S. Department of the Army Reserve Personnel Center 
(ARPERSCOM) as to whether the appellant's spouse had 
recognized military service.  In April 2000, ARPERSCOM 
notified the RO that the appellant's spouse had "no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces."

At the July 2001 personal hearing, the appellant's 
representative contended that a new request should be made to 
verify the military service of the appellant's spouse.  The 
representative emphasized the documents attesting to the 
appellant's spouse having had military service during World 
War II, including the certificate noting the various awards 
and medals he had received, and criticized the fact that the 
initial request for verification was made prior to these 
documents being submitted.  It was also noted that VA had 
provided the appellant with a United States flag for her 
spouse's burial, although the RO personnel conducting this 
hearing stated that this was sent automatically with the 
appellant's initial application and prior to the negative 
response from ARPERSCOM.

In a March 2002 Memorandum for File, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerrilla 
forces were maintained by ARPERSCOM.  The RO stated that the 
individual records for each potential claimant were 
maintained in alphabetical order.  It was noted that 
ARPERSCOM had repeatedly informed VA that, unless the 
claimant reported personal data such as name, which was 
different from that which was provided in a prior request for 
service verification, there was no value in resubmitting a 
request for reverification.  It was further noted that 
ARPERSCOM had indicated that a potential claimant's service 
was verified by the records associated with his or her name 
and that, if the name was a common one or if there are minor 
discrepancies in spelling or middle initial, ARPERSCOM would 
compare the service number, date of birth, place of birth, 
and names of next of kin provided in the request for 
information with the records they have on file.  The RO noted 
that documents issued by the Philippine Army or Philippine 
Veterans Affairs (with the exception of Form 23, Affidavit 
for Philippine Army Personnel) were of no value in 
establishing service unless they contained personal data that 
was substantially different than that VA had provided to 
ARPERSCOM.  The RO also noted that the Philippine government 
had its own regulations and laws which permit recognition of 
military service not recognized by the United States Army and 
findings are not binding on ARPERSCOM.  Moreover, the RO 
noted the information submitted to ARPERSCOM concerning the 
appellant's claim of recognized military service for her 
spouse, and concluded that no new evidence had been 
presented, which was different from that already submitted, 
which would warrant a request for recertification.  
Additionally, the Board notes that the RO reported 
essentially the same information to the appellant by the May 
2000 denial letter, as well as the February 2001 Statement of 
the Case (SOC), and the December 2001 Supplemental Statement 
of the Case (SSOC).  This information was also noted at the 
July 2001 personal hearing.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, we note that "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  Therefore, the various 
documents the appellant has submitted, including those from 
the government of the Philippines, have no bearing upon the 
resolution of this matter.  

In the instant case, ARPERSCOM's aforementioned determination 
that the appellant did not serve as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces, 
is binding upon the Board.  The Board concurs with the RO's 
determination, as documented by the March 2002 Memorandum for 
File, that the appellant has since submitted no United States 
service documents in support of his claim, or any further 
information different from that previously submitted to the 
United States Army, which would warrant a request for 
recertification.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).  Accordingly, the VA has fulfilled its duty under 
38 C.F.R. § 3.203(c).

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case 
with respect to the appellant's spouse.  Inasmuch as the 
United States service department's verification of the 
appellant's service is binding on VA, the Board concludes 
that the appellant's spouse cannot be considered a 
"veteran" for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits as a veteran's surviving spouse must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  VA has also revised the 
provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 
29, 2001).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000). 

In the instant case, the Board finds that VA's duties under 
the VCAA have been fulfilled, to include the implementing 
regulatory provisions of 38 C.F.R. § 3.159.  The record 
reflects that the RO informed the appellant by the May 2000 
denial letter, as well as the February 2001 SOC and the 
December 2001 SSOC, that ARPERSCOM had certified that her 
spouse had no recognized military service and that this 
determination was binding on VA.  This was also noted at the 
July 2001 personal hearing, as well as the fact that the VCAA 
had been enacted and that the appellant's representative had 
a copy of this statute.  (Transcript p. 13).  Moreover, it is 
essentially the same rationale for the Board's decision 
herein.  It is also noted that both the February 2001 SOC, 
and the December 2001 SSOC included a summary of the 
applicable statutory and regulatory provisions pertinent to 
the instant case.  As such, the appellant was kept apprised 
of what she must show to prevail in her claim, what 
information and evidence she was responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

As noted above, the appellant has since submitted no United 
States service documents in support of her claim, or any 
further information different from that previously submitted 
to ARPERSCOM, which would warrant a request for 
recertification.  Moreover, as the law and not the facts is 
dispositive in this case, there does not appear to be any 
reasonable possibility that any additional assistance or 
notification would aid in substantiating the appellant's 
claim.  See § 3 of the VCAA (codified at 38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2002)).  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis, 6 Vet. App. at 430 (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board concludes that the duty to assist 
and duty to notify under the VCAA have been fulfilled, and 
that further expending of VA's resources is not warranted.  

As an additional matter, the Board notes that while the RO 
noted the enactment of the VCAA at the July 2001 personal 
hearing, it does not appear that it explicitly referred to 
this law when it adjudicated the case below.  However, the 
personal hearing transcript does reflect that the RO was 
aware of this law.  Moreover, for the reasons stated above, 
the Board has found that VA's duties under the VCAA have been 
fulfilled.  In addition, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Since this claim has been denied as a matter of law, the 
benefit of the doubt doctrine is not for application in the 
instant case.  Sabonis, supra.


ORDER

The appeal for basic eligibility for VA benefits is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

